Citation Nr: 1037149	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-30 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a deviated septum.  

In May 2010, the Veteran testified during a hearing before the 
undersigned member of the Board.  A transcript of that hearing is 
in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition of 
the claim. 

The Veteran contends that a preexisting nasal condition was 
aggravated in service.  He specifically claims that prior to 
service he underwent a rhinoplasty to correct a nose fracture, 
and injuries incurred while boxing in service caused him to 
develop a deviated septum along with breathing problems. 

The service pre-induction examination report in June 1966, noted 
a medical history of a nose fracture and subsequent rhinoplasty.  
In February 1967, the Veteran fractured his mandible while 
boxing.  On separation from service, the Veteran reported a 
history of ear, nose, and throat problems.  Post-service 
treatment records in 2004 show treatment for a severe left septal 
deformity and breathing problems, along with a history of 
multiple nasal fractures incurred while boxing.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  To make an accurate assessment 
of the Veteran's entitlement to service connection for a deviated 
septum, it is necessary to have a medical opinion based upon a 
thorough review of the record that addresses whether the 
Veteran's nasal, to include deviated septum, was incurred in, 
aggravated, or permanently worsened as a result of active 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the etiology of the Veteran's  nasal 
complaints.  The examiner must review the 
claims file and the examination report 
should note that review.  The examiner is 
asked to provide the following opinion, with 
a rationale for the opinion:

(a)  Is there clear and unmistakable 
evidence that any nasal disorder that may 
be present preexisted the Veteran's 
service?

(b)  If so, is it at least as likely as 
not (50 percent or greater probability) 
that the preexisting nasal disability, to 
include a deviated septum and breathing 
problems, underwent a permanent increase 
in severity during or as a result of 
service, to include as due to a February 
1967 boxing injury?  The examiner should 
state whether any permanent increase in 
the underlying pathology was due to normal 
progression of the disorder.

(c)  If not, it is at least as likely as 
not (50 percent or greater probability) 
that any current nasal disability, to 
include a deviated septum and breathing 
problems, is related to service, to 
include a February 1967 boxing injury?  
The examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response. 
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


